Citation Nr: 0007085	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a seizure disorder due 
to a cerebral venous angioma, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for a seizure disorder in excess of 20 percent.  By an August 
1996 action, a hearing officer granted service connection for 
headaches and an organic mental disorder due to a cerebral 
venous angioma, but a higher rating for a seizure disorder 
was denied.  In April 1997, the veteran indicated that he was 
satisfied with the grant of benefits, but he expressed a 
desire to continue his appeal for a 100 percent rating.  

Although the April 1997 statement from the veteran might, in 
retrospect, be construed as a desire to pursue a claim for a 
total rating based on individual unemployability that was 
later granted in September 1999, the Board finds that the 
statement may also be read as an expression of a desire to 
continue to pursue the appeal of the seizure rating issue.  
Reading this statement in the context in which it appeared, 
the Board finds that the veteran wanted to continue the 
rating claim.  (If this is not so, the veteran is free to 
withdraw his appeal of this rating issue.  38 C.F.R. § 20.204 
(1999).)


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
SSOC was issued, additional pertinent evidence is received.  
38 C.F.R. § 19.31 (1999).  In the present case, the record 
shows that the RO last issued a SSOC relative to the 
veteran's claim for an increased rating for a seizure 
disorder in August 1996.  The record further shows that 
additional evidence, including November 1997 and August 1999 
VA examination reports, was subsequently added to the claims 
file.  It appears that these VA examination reports were 
reviewed by the RO in September 1999, but only for purposes 
of determining the veteran's claim for an evaluation of 
organic mental disorder secondary to cerebral venous angioma 
and an application for a total rating based on individual 
unemployability, not the veteran's claim for an increased 
rating for a seizure disorder.  The additional evidence 
contains medical evidence pertaining to the veteran's 
service-connected seizure disorder and, therefore, is 
"pertinent" to the claim on appeal.  Because no SSOC 
addressing that evidence has since been issued, a remand is 
required to correct this procedural defect.  38 C.F.R. § 19.9 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
notified of the right to submit further 
evidence and argument.

2.  After the veteran has been given 
opportunity to submit additional evidence 
and/or argument, the RO should re-
adjudicate the veteran's claim for an 
increased rating for a seizure disorder.  
Consideration should include the entire 
record, including all evidence received 
since issuance of the August 1996 SSOC.  
If the benefit sought is denied, the RO 
should issue a SSOC that reflects such 
action by the RO.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


